Citation Nr: 1545044	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disorder, including scar.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right hand disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Veteran was initially scheduled for a videoconference hearing in November 2014, for which he failed to report.  In a December 2014 letter, the Veteran, through his representative, requested to reschedule his videoconference hearing.  The Veteran failed to report because he was unable to find a caregiver for his ill spouse during the scheduled hearing.  In a July 2015 Informal Hearing Presentation, the Veteran's representative again asserted that a hearing be rescheduled because the Veteran had good cause for his failure to report.  Thereafter, the RO scheduled the Veteran for a Travel Board hearing on August 20, 2015.  However, in a July 31, 2015 letter, the RO informed the Veteran that the hearing was canceled because the appeal was not ready for the Board.  The hearing has not been rescheduled, and there is no indication that the Veteran has withdrawn his hearing request.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2015); see also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The matter is thus remanded to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be contacted to determine whether the he requests a Travel Board or videoconference hearing.

2.  The RO must schedule the desired hearing at the earliest opportunity.  The RO must notify the Veteran and his attorney of the date, time and location of this hearing, as well as provide the Veteran with the requirements of 38 C.F.R. § 20.704(c), (d) (2015).  If the Veteran no longer wants this hearing, or fails to report for it on the date scheduled, the RO must document this in the Veteran's claims file.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

